DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/30/2020 has been acknowledged.
	Restriction/Election of Species
Applicant's election without traverse of Species I, subspecies A (Claims 1-7 and 14-20) in the reply filed on 112/28/2021is acknowledged and is made FINAL.
Status of Application
Claims 1-20 are pending. Claims 8-13 have been withdrawn due to an “Election of Species” received on 12/28/2021. Claims 1 and 14 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying, measuring, and comparing data.
The limitations of displaying, measuring, and comparing data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “displaying and measuring,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “displaying and measuring” language, “displaying, measuring, and comparing data” in the context of this claim encompasses the user manually steps of making a decision about a user. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the displaying, measuring, and comparing data steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying, measuring, and comparing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the displaying, measuring, and comparing data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-7 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional 
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the comparison. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bower et al. (United States Patent Publication 2019/0216392).
With respect to Claim 1: Bower discloses “A method of confirming an identity of a user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“the method comprising: displaying a first visual indicator” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“wherein the first visual indicator is flashing at a first frequency to induce a first brainwave activity” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“measuring the first brainwave activity of the user by a sensor” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 

With respect to Claim 7: Bower discloses “The method of claim 1, wherein the sensor is an electroencephalogram (EEG) sensor” [Bower, ¶ 0024, 0052 and 0126-0127].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 2-5 are rejected under 35 USC 103 as being unpatentable over Bower et al. (United States Patent Publication 2019/0216392).
With respect to Claim 2-4: While Bower discloses “A method of confirming an identity of a user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“the method comprising: displaying a first visual indicator” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“wherein the first visual indicator is flashing at a first frequency to induce a first brainwave activity” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“measuring the first brainwave activity of the user by a sensor” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“and comparing the measured first brainwave activity against a user profile to confirm the identity of the user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133];
and “The method of claim 2, wherein the user profile comprises a first previously calibrated measured brainwave activity which was induced by displaying the first visual indicator flashing at the first frequency to the user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133];

Bower does not specifically state doing repeating these steps a second time with a second stimulus.
However, this appears and mere duplication of parts as doing one round of comparison would be repeated for a second round, and third and fourth, depending on a choice made.
Bower, discloses the claimed invention except for repeating the steps over again a second time with a second frequency. Bower does disclose using many different types of stimuli for control and user identity purposes, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat steps (twice) for security reasons or as often as desired from once, to many times for any number of reasons based on users intent. Since it has been held that mere duplication of the essential working parts of a device/system involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, thus the claims are predictable and are rejected under cited and mapped out prior art.
With respect to Claim 5: Bower discloses “The method of claim 4, wherein the first visual indicator is removed from the user's view prior to displaying the second visual indicator” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133].
Claim 6 is rejected under 35 USC 103 as being unpatentable over Bower et al. (United States Patent Publication 2019/0216392) in view Luo et al. (United States Patent Publication 2011/0040202).
With respect to Claim 6: While Bower discloses “computer-implemented time-varying element or an element of a computerized tactile task) or initiate other tactile-based interaction with the user, and/or to present visual stimuli or initiate other visual-based interaction with the user” and “visual characteristics, such as but not limited to color or brightness”, Bower does not specifically state that the same image is uses and the frequency is changed, even though color is a frequency.
However, Luo, which is an SEP measurement system clearly discloses “The method of claim 5, wherein the first visual indicator and the second visual indicator are the same visual image flashing at the first frequency when the first visual indicator is displayed and flashing at the second frequency when the second visual indicator is displayed” [Luo, Abstract ¶ 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the invention of Bower to not only use many different stimuli for different responses as Bower discloses but to also used fixed patterns with changing frequencies as taught by Luo with a motivation of creating a more robust system that can attain more knowledge of the user. Additionally, the claimed invention is merely a combination of old, well known elements such as controlling brain waves based on light stimulus and in the combination each element merely .
Claim 14 is rejected under 35 USC 103 as being unpatentable over it Kageyama (United States Patent Publication 2004/0097824) in view of Bower et al. (United States Patent Publication 2019/0216392).
With respect to Claim 14: While Kageyama discloses “An identification system for confirming an identity of a user in a vehicle” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
“comprising: a display arranged within view of the user” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
“a sensor arranged with proximity to the head of the user” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
“a processor that, when executing computer readable and executable instructions of the identification system, causes the identification system to: display a first visual indicator” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
“wherein the first visual indicator is flashing at a first frequency to induce a first brainwave activity” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
“measure the first brainwave activity of the user by the sensor” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 

 “and unlock a first security system level of the vehicle” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10]; 
Kageyama does not specifically state using different frequencies.
Bower, which is also a control system based on brain waves, teaches “An identification system for confirming an identity of a user in a vehicle” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“comprising: a display arranged within view of the user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“a sensor arranged with proximity to the head of the user” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“a processor that, when executing computer readable and executable instructions of the identification system, causes the identification system to: display a first visual indicator” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“wherein the first visual indicator is flashing at a first frequency to induce a first brainwave activity” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 
“measure the first brainwave activity of the user by the sensor” [Bower, ¶ 0033, 0066-0067, 0113, 0123, and 0131-0133]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bower into the invention of Kageyama to not only use many different stimuli for different responses of a vehicle, such as security, windows….as Kageyama discloses but to also used changing frequencies as taught by Bower with a motivation of creating a more robust system that can enhance an individual’s control. Additionally, the claimed invention is merely a combination of old, well known elements such as controlling brain waves based on light stimulus and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 15-16 and 18-20 are rejected under 35 USC 103 as being unpatentable over it Kageyama (United States Patent Publication 2004/0097824) in view of Bower et al. (United States Patent Publication 2019/0216392) in view Luo et al. (United States Patent Publication 2011/0040202).
With respect to Claim 15: While Kageyama discloses “The method of claim 14, wherein executing the computer readable and executable instructions of the identification system further causes the identification system to: display a 
“to confirm the identity of the user; and unlock a second security system level of the vehicle” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10];
Kageyama does not specifically state that a second frequency is being used, rather different prompts.
However, Luo, which is an SEP measurement system clearly discloses “to: display a second visual indicator, wherein the second visual indicator is flashing at a second frequency, different from the first frequency, to induce a second brainwave activity; measure the second brainwave activity of the user by the sensor; compare the measured second brainwave activity against the user profile” [Luo, Abstract ¶ 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the invention of Kageyama to not only use many different stimuli for different responses as Kageyama discloses but to also used fixed patterns with changing frequencies as taught by Luo with a motivation of creating a more robust system that can attain more knowledge of the user. Additionally, the claimed invention is merely a combination of old, well known elements such as controlling brain waves based on light stimulus and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
With respect to Claim 16: While Kageyama discloses “The method of claim 15, wherein the sensor is an electroencephalogram (EEG) sensor” [Kageyama, ¶ 0027].
With respect to Claim 18: While Kageyama discloses “The method of claim 15, wherein the user profile comprises a first previously calibrated measured brainwave activity and a second previously calibrated measured brainwave activity” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10].
With respect to Claim 19: Kageyama discloses “The method of claim 14, wherein the display is a windshield, a rear view mirror, or an interior screen of the vehicle” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10].
With respect to Claim 20: Kageyama discloses “The method of claim 15, wherein unlocking of the first security system level allows partial access to the plurality of vehicle features, and unlocking of the second security system level allows complete access to the plurality of vehicle features.” [Kageyama, ¶ 0009, 0010, 0033-0036, 0043, 0046-0052 and Figures 6a-6c, Figure 10].
Claims 17 is rejected under 35 USC 103 as being unpatentable over it Kageyama (United States Patent Publication 2004/0097824) in view of Bower et al. (United States Patent Publication 2019/0216392) in view Luo et al. (United States Patent Publication 2011/0040202) and in further view of Westbrook (United States Patent Publication 2019/0056731).
With respect to Claim 17: While Kageyama discloses using EEG sensors, Kageyama not specifically state where they could be located in a vehicle.
Westbrook, which is also a brainwave using system, teaches “The method of claim 16, wherein the sensor 1s con tactless sensor arranged within the headrest of the vehicle” [Westbrook, ¶ 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Westbrook into the invention of Kageyama to not only use EEG sensors to measure brain waves for control as Kageyama discloses but to also EEG sensors in a headrest as taught by Westbrook with a motivation of creating a more robust system that that has sensors close to a user’s head. Additionally, the claimed invention is merely a combination of old, well known elements such as controlling brain waves based on light stimulus and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669